      Case 4:19-cv-00044-BMM Document 148 Filed 05/08/20 Page 1 of 17



Jeffery J. Oven                          Peter C. Whitfield
Mark L. Stermitz                         SIDLEY AUSTIN LLP
Jeffrey M. Roth                          1501 K Street, NW
CROWLEY FLECK PLLP                       Washington, DC 20005
490 North 31st Street, Ste. 500          Telephone: 202-736-8000
Billings, MT 59103-2529                  Email: pwhitfield@sidley.com
Telephone: 406-252-3441
Email: joven@crowleyfleck.com
       mstermitz@crowleyfleck.com
       jroth@crowleyfleck.com

Counsel for TransCanada Keystone Pipeline, LP and TC Energy Corporation

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

NORTHERN PLAINS RESOURCE                        CV 19-44-GF-BMM
COUNCIL, BOLD ALLIANCE, NATURAL
RESOURCES DEFENSE COUNCIL,                      REPLY IN SUPPORT OF
SIERRA CLUB, CENTER FOR                         MOTION FOR STAY
BIOLOGICAL DIVERSITY, and FRIENDS               PENDING APPEAL BY
OF THE EARTH,                                   TRANSCANADA
                                                KEYSTONE PIPELINE, LP
                        Plaintiffs,             AND TC ENERGY
                                                CORPORATION
      vs.
UNITED STATES ARMY CORPS OF
ENGINEERS and LT. GENERAL TODD T.
SEMONITE (in his official capacity as U.S.
Army Chief of Engineers and Commanding
General of the U.S. Army Chief of Engineers),
                        Defendants.

TRANSCANADA KEYSTONE PIPELINE,
LP, a Delaware limited partnership, and TC
ENERGY CORPORATION, a Canadian
Public company, THE STATE OF
MONTANA, AMERICAN GAS
    Case 4:19-cv-00044-BMM Document 148 Filed 05/08/20 Page 2 of 17



ASSOCIATION, AMERICAN PETROLEUM
INSTITUTE, ASSOCIATION OF OIL
PIPELINES, INTERSTATE NATURAL GAS
ASSOCIATION OF AMERICA, and
NATIONAL RURAL ELECTRIC
COOPERATIVE ASSOCIATION

               Defendant-Intervenors.
         Case 4:19-cv-00044-BMM Document 148 Filed 05/08/20 Page 3 of 17



                                          TABLE OF CONTENTS

TABLE OF AUTHORITIES .................................................................................... ii
INTRODUCTION .....................................................................................................1

ARGUMENT .............................................................................................................2

         A.       Keystone XL And All Other Utility Projects Are Entitled To A
                  Stay ........................................................................................................2

         B.       There Is No Basis For Enjoining The Use Of NWP 12 For
                  Keystone XL..........................................................................................6
                  1.        Plaintiffs Have Failed to Show That They Will Suffer
                            Irreparable Harm Absent an Injunction ......................................6

                  2.        The Balance of Harms Weighs Against an Injunction .............10
CONCLUSION ........................................................................................................11




                                                              i
         Case 4:19-cv-00044-BMM Document 148 Filed 05/08/20 Page 4 of 17



                                      TABLE OF AUTHORITIES

                                                                                                             Page(s)
Cases

Cottonwood Envtl. Law Ctr. v. U.S. Forest Serv.,
  789 F.3d 1075 (9th Cir. 2015) .............................................................................. 8
Sierra Club v. Marsh,
   816 F.2d 1376 (9th Cir. 1987) .............................................................................. 5

Weinberger v. Romero-Barcelo,
  456 U.S. 305 (1982) ..............................................................................................7
Statutes

16 U.S.C. § 1536 ....................................................................................................8, 9
Other Authorities

50 C.F.R. § 402.02 .....................................................................................................5
50 C.F.R. § 402.14 .................................................................................................4, 5
82 Fed. Reg. 1860 (Jan. 6, 2017) ...........................................................................2, 5
U.S. Fish and Wildlife Service Environmental Assessment for the
   Dakota Access Pipeline (May 2016),
   https://www.fws.gov/uploadedFiles/DAPL%20EA.pdf ...................................... 6




                                                           ii
       Case 4:19-cv-00044-BMM Document 148 Filed 05/08/20 Page 5 of 17



                                 INTRODUCTION

      The stay papers filed by TC Energy, the Federal Defendants, the NWP 12

Coalition and the State of Montana have demonstrated that there is no basis for

vacating Nationwide Permit 12 (NWP 12) and enjoining the U.S. Army Corps of

Engineers (Corps) from authorizing any activity under it. The statutory violation

identified in the April 15 Order (Order)—the Corps’ failure to engage in

programmatic consultation with U.S. Fish and Wildlife Service (FWS) and the

National Marine Fisheries Service (NMFS) before issuing NWP 12—is remedied

by a remand for consultation. By taking the additional steps of vacating NWP 12

and enjoining its use, the Order will delay critical infrastructure projects, causing

substantial harm to State and local governments, businesses, and individuals

throughout the country that rely on the projects and the economic activity they

support.

      Plaintiffs themselves recognize that the relief the Court has ordered is

unjustified and unlikely to survive appellate review. They therefore ask the Court

to narrow the scope of both the vacatur and injunctive relief. But the relief they

seek—precluding the use of NWP 12 only for “the construction of new oil and gas

pipelines,” including the Keystone XL Pipeline (Keystone XL), Doc. 144 at 2—

rests on no defensible legal standard or principle. The Court should reject the

gerrymandered relief plaintiffs seek and stay its order in toto.
       Case 4:19-cv-00044-BMM Document 148 Filed 05/08/20 Page 6 of 17



                                   ARGUMENT

      A.     Keystone XL And All Other Utility Projects Are Entitled To A
             Stay

      It is clear from Plaintiffs’ declarations that they oppose the construction of

any new oil or gas pipelines in the United States. But Plaintiffs provide no valid

reason for “narrowing the vacatur to the use of NWP 12 for the construction of

new oil and gas pipelines,” Doc. 144 at 14, and even less reason to “limit[]

injunctive relief to the authorization of Keystone XL under NWP 12.” Id. at 28.

      First, there is no basis for singling out oil and gas pipelines and claiming that

their use of NWP 12 poses a particularly “severe risk to species.” Doc. 144 at 14.

Plaintiffs cite the potential harm to listed species from “increased sedimentation,

and from horizontal directional drilling used during pipeline construction.” Id. at

16. But that same drilling method is used to construct other buried utility projects

like water pipelines and broadband and fiber optic cables. See 82 Fed. Reg. 1860,

1883, 1887 (Jan. 6, 2017). Plaintiffs cite “NWP 12’s cumulative impacts to listed

species, like migratory birds, that cross regions.” Doc. 144 at 25. But migratory

birds could be harmed by other utility line projects that Plaintiffs concede should

be permitted to use NWP 12. Cf. Biological Assessment for the Keystone XL

Pipeline, Segal Decl., Ex. D at 50 (Doc. 144-14 at 121) (discussing “risk of

collision with power lines” for birds).




                                          2
       Case 4:19-cv-00044-BMM Document 148 Filed 05/08/20 Page 7 of 17



      Similarly, Plaintiffs claim that oil and natural gas pipelines “affect numerous

waterbodies and thereby involve precisely the kinds of cumulative impacts that

should be addressed through programmatic consultation.” Doc. 144 at 13-14. But

this does not distinguish oil and gas pipelines from “the construction of electric,

internet, and cable lines.” Id. at 15. These types of utility projects are also likely to

cross “numerous waterways,” and Plaintiffs have offered no evidence to suggest

otherwise.

      Citing other pipelines, Plaintiffs argue that, “[w]hile individually,” Keystone

XL, the Flanagan South pipeline, and the Dakota Access pipeline, “may not

jeopardize species, together their cumulative impacts could. Thus, programmatic

review is necessary.” Doc. 144 at 32. But this contention does not demonstrate that

oil and natural gas pipelines differ from other utility projects that might use NWP

12: the same abstract claim could be made about three linear electricity projects.

      And Plaintiffs are simply wrong in claiming that “programmatic consultation

is ‘the only way to avoid piecemeal destruction of species and habitat’ and that

project-level review ‘cannot ensure that the discharges authorized by NWP 12 will

not jeopardize listed species or adversely modify critical habitat.’” Id. at 11 (citing

Order at 18-19). Project-level consultation includes a cumulative effects analysis.

See 50 C.F.R. § 402.14(c)(1)(iv), (g)(3). And the Services rely on this analysis in

establishing an “environmental baseline” to inform their “opinion as to whether the



                                            3
       Case 4:19-cv-00044-BMM Document 148 Filed 05/08/20 Page 8 of 17



action is likely to jeopardize the continued existence of listed species or result in

the destruction or adverse modification of critical habitat.” Id. § 402.14(g)(4).

      Plaintiffs also cite the risk of fossil fuel spills, Doc. 144 at 30-32, but this

purported distinction between oil pipelines and other utility infrastructure is also

groundless. To begin with, the Corps authorizes only dredge and fill activity in

waters of the United States under NWP 12. It does not authorize the operation of

pipelines, see 82 Fed. Reg. at 1883-84, and Plaintiffs have made no showing that

oil spills are cognizable “effects” of the Corps’ action. “The regulations define

‘effects of the action’ as the project’s immediate impacts on the species (‘direct

effects’) and those impacts that are reasonably certain to occur in the future

(‘indirect effects’).” Sierra Club v. Marsh, 816 F.2d 1376, 1387 (9th Cir. 1987)

(citing 50 C.F.R. § 402.02) (emphasis added). Cumulative effects are likewise

“effects of future State or private activities, not involving Federal activities, that

are reasonably certain to occur within the action area of the Federal action subject

to consultation.” 50 C.F.R. § 402.02 (emphasis added). Unable to show that oil

spills are “reasonably certain to occur,” Plaintiffs badly mischaracterize the record:

they claim that the 2019 Biological Assessment for Keystone XL found “that there

is a high likelihood of several oil spills occurring in pallid sturgeon habitat over the

50-year life of the project.” Doc. 144 at 31. In fact, the cited page describes an oil




                                            4
       Case 4:19-cv-00044-BMM Document 148 Filed 05/08/20 Page 9 of 17



spill from Keystone entering a river as an “unlikely event.” See Segal Decl., Ex. D

at 83 (Doc. 144-14 at 154) (emphasis added).

      Moreover, the risk of oil spills is a problem for an endangered species only if

the pipeline is in an area where there are listed species or critical habitat, in which

case a PCN is required and consultation will occur. That is exactly what happened

with the Flanagan South and the Dakota Access pipelines. In each instance, there

was consultation between the federal agencies and FWS, which found the projects

not likely to jeopardize the continued existence of any listed species or cause the

destruction or adverse modification of any critical habitat.1

      Finally, Plaintiffs have given no valid reason to limit the vacatur to Keystone

XL. Doc. 144 at 27, n.10. Keystone XL has been through the formal consultation

process, which included a cumulative effects analysis. See infra at 8-9. In the

resulting biological opinion, FWS concluded that Keystone XL was not likely, on

its own or cumulatively with other actions, to jeopardize the continued existence of

any species or destroy critical habitat. Segal Decl., Ex. E at 35-37 (Doc. 144-14 at




1
 See Doc. 144 at 32 (acknowledging consultation and Biological Opinion for
Flanagan South pipeline); U.S. Fish and Wildlife Service Environmental
Assessment for the Dakota Access Pipeline, at 21-28 (May 2016),
https://www.fws.gov/uploadedFiles/DAPL%20EA.pdf (discussing consultations
under ESA section 7).


                                           5
      Case 4:19-cv-00044-BMM Document 148 Filed 05/08/20 Page 10 of 17



299-301). Thus, Plaintiffs cannot show Keystone XL’s reliance on NWP 12 would

severely harm protected species. 2

      At bottom, Plaintiffs’ effort to narrow the scope of the Court’s vacatur rests

on nothing more than their distaste for oil and gas pipeline projects, and their well-

founded fear that, without some narrowing, the Court’s remedy will not survive

appellate review. Mere expediency, however, is not a justification for tailoring

equitable relief. The proper response to the overbreadth of the remedy this Court

ordered is to limit that remedy to a remand, and abandon vacatur of NWP 12.

      B.     There Is No Basis For Enjoining The Use Of NWP 12 For
             Keystone XL

             1.     Plaintiffs Have Failed to Show That They Will Suffer
                    Irreparable Harm Absent an Injunction

      To obtain an injunction, Plaintiffs must show that they will suffer irreparable

harm if Keystone XL is permitted to use NWP 12 during a remand to the Corps for

programmatic consultation. See, e.g., Weinberger v. Romero-Barcelo, 456 U.S.

305, 312 (1982). The fact that the Order found a procedural violation of the ESA

does not alter their burden. There “is no presumption of irreparable injury where

there has been a procedural violation in ESA cases. A plaintiff must show




2
 Moreover, this analysis would be the same whether Keystone XL proceeds under
NWP 12 using the preconstruction notification process or through the individual
permit process that Plaintiffs contend is necessary.

                                          6
      Case 4:19-cv-00044-BMM Document 148 Filed 05/08/20 Page 11 of 17



irreparable injury to justify injunctive relief.” Cottonwood Envtl. Law Ctr. v. U.S.

Forest Serv., 789 F.3d 1075, 1091 (9th Cir. 2015). Plaintiffs have wholly failed to

make that showing.

      First, Plaintiffs claim that an injunction is needed to ensure that TC Energy

will not proceed under NWP 12 even if it remains vacated. There is absolutely no

basis for suggesting that TC Energy and the Corps would flout an order of this

Court. TC Energy has obeyed this Court’s prior injunctions and indeed has

repeatedly submitted status reports in related litigation apprising the Court of its

construction plans and its pre-construction and construction activities for Keystone

XL.

      Second, Plaintiffs cite harm to species that they allege will be caused by

Keystone XL. Doc. 144 at 30. But the very fact that the FWS has evaluated the

potential impacts of Keystone XL makes an injunction limited to that project

entirely inappropriate. The ESA does not prohibit take of protected species at all

times. Instead, it requires federal agencies to ensure agency action “is not likely to

jeopardize the continued existence of any endangered species or threatened species

or result in the destruction or adverse modification of [critical] habitat of such

species.” 16 U.S.C. § 1536(a)(2). Agencies comply with this requirement through

the consultation process, and Keystone XL has been through a comprehensive

consultation.



                                           7
      Case 4:19-cv-00044-BMM Document 148 Filed 05/08/20 Page 12 of 17



      In the biological assessment (BA) presented to FWS for Keystone XL, a

cumulative effects assessment was conducted that included “the effects of future

state, tribal, local, or private actions that are reasonably certain to occur in the

action area that could, when combined with the consequences of the Proposed

Federal Decisions, contribute to effects on listed species.” Segal Decl., Ex. D at 26

(Doc. 144-14 at 97). The methodology for this assessment was prepared in

accordance with the ESA Consultation Handbook as well as applicable ESA

regulations. Id. The BA included an analysis of the cumulative effects on each of

the potentially affected species. Id. at 32 (black-footed ferrets), 49 (interior least

tern), 75 (whooping crane), 84 (pallid sturgeon), 90 (Topeka shiner), 122

(American burying beetle), 131 (northern long-eared bat), 148 (piping plover), 156

(rufa red knot), 166 (western prairie fringed orchid). The BA concluded that

Keystone XL was likely to adversely affect only the American burying beetle. Id.

at 170. There was no finding that the cumulative impact of Keystone XL was

“likely to jeopardize the continued existence” of the American burying beetle, or

would “result in the destruction or adverse modification of [critical] habitat of such

species.” 16 U.S.C. § 1536(a)(2).

      The FWS reviewed the BA during formal consultation on Keystone XL. In

FWS’s biological opinion (BO), the agency also discussed potential cumulative

effects of Keystone XL, including potential effects of oil spills and climate change.



                                            8
      Case 4:19-cv-00044-BMM Document 148 Filed 05/08/20 Page 13 of 17



FWS agreed with the conclusions in the BA and determined that Keystone XL was

not likely to jeopardize the continued existence of any species. Segal Decl., Ex. E

at 35-37 (Doc. 144-14 at 299-301). Thus, Plaintiffs’ claims that impacts from the

construction of pipelines and Keystone XL “are likely to be particularly severe,”

Doc. 144 at 14-17, and that there is “ample evidence of irreparable injury from

Keystone XL’s threatened harms to protected species,” id. at 29-30, are not true.

And the cumulative effects analysis employed by the Corps and FWS in the BA

and BO is the same that would be done if Keystone XL had to apply for an

individual permit, as Plaintiffs contend.

      Plaintiffs attempt to dismiss the foregoing by claiming that it “ignores the

Court’s key holding that ‘[t]he Corps cannot circumvent ESA Section 7(a)(2)

consultation requirements by relying on project-level review,’” and asserting that

“project-specific consultation cannot adequately consider the cumulative impacts

of NWP 12-authorized activities.” Doc. 144 at 31. But this is an impermissible

attempt to shift the burden of proving irreparable harm. To obtain an injunction,

Plaintiffs must demonstrate that the alleged inadequacies in project-specific

consultation threatens them with imminent and irreparable harm. Abstract

arguments about the inadequacy of project-specific consultation—which is all

Plaintiffs have offered—cannot suffice.




                                            9
      Case 4:19-cv-00044-BMM Document 148 Filed 05/08/20 Page 14 of 17



             2.    The Balance of Harms Weighs Against an Injunction

      Because there is no basis for concluding that Plaintiffs will suffer an

irreparable harm absent an injunction, the Court can and should consider the harms

to defendants and the public in deciding whether to grant a stay. And those factors

weigh heavily in favor of such relief.

      Plaintiffs say that the costs and delays that will occur if Keystone XL cannot

use NWP 12 are “exaggerated.” Doc. 144 at 35. But in the article Plaintiffs cite,

TC Energy declined to provide a comment. Doc. 144-14 (Segal Decl., Ex. F). That

is not an admission that TC Energy will not suffer significant harms absent a stay.

The other article Plaintiffs cite acknowledged that the Order put Keystone XL’s

summer construction schedule “in jeopardy,” and noted only that TC Energy is

“reviewing options to address the impact” of the ruling and “to secure the

necessary authorizations to continue with planned Keystone XL construction.” Id.

at (Segal Decl., Ex. C). That in no way contradicts the sworn declaration

establishing that each option will impose substantial costs on the company, will

threaten hundreds of jobs and the significant tax revenue that Keystone XL will

provide, and could delay the pipeline’s operational date. See Stay Br., Doc. 137, at

16-18.




                                         10
      Case 4:19-cv-00044-BMM Document 148 Filed 05/08/20 Page 15 of 17



                                  CONCLUSION

      For the reasons stated above and in its opening brief, TC Energy requests the

Court stay its Order in full pending resolution of an appeal to the Ninth Circuit.

Dated: May 8, 2020                            Respectfully submitted,

                                              /s/ Peter C. Whitfield.
                                              Peter C. Whitfield
                                              SIDLEY AUSTIN LLP
                                              1501 K Street, N.W.
                                              Washington, D.C. 20005
                                              (202) 736-8000 (telephone)
                                              (202) 736-8711 (fax)
                                              Email: pwhitfield@sidley.com


                                              /s/ Jeffery J. Oven
                                              Jeffery J. Oven
                                              Mark L. Stermitz
                                              Jeffrey M. Roth
                                              CROWLEY FLECK PLLP
                                              490 North 31st Street, Ste. 500
                                              P.O. Box 2529
                                              Billings, MT 59103-2529
                                              Telephone: 406-252-3441
                                              Email: joven@crowleyfleck.com
                                                      mstermitz@crowleyfleck.com
                                                      jroth@crowleyfleck.com

                                              Counsel for TransCanada Keystone
                                              Pipeline LP and TC Energy
                                              Corporation




                                         11
      Case 4:19-cv-00044-BMM Document 148 Filed 05/08/20 Page 16 of 17



                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(d)(2)(E), I certify that this brief is printed in 14-

point font, double spaced, and contains 2,329 words, excluding tables, caption,

signatures, and certificates of service and compliance.

                                           /s/ Jeffery J. Oven
     Case 4:19-cv-00044-BMM Document 148 Filed 05/08/20 Page 17 of 17



                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served today via the Court’s

CM/ECF system on all counsel of record.

                                          /s/ Jeffery J. Oven
